 


109 HR 5087 IH: To amend title 5, United States Code, to increase the maximum age up to which an individual may be afforded health coverage under chapter 89 of such title as a dependent child.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5087 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Pallone (for himself and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 5, United States Code, to increase the maximum age up to which an individual may be afforded health coverage under chapter 89 of such title as a dependent child. 
 
 
1.Increasing the maximum age for health coverage eligibility as a dependent child 
(a)In generalSections 8901(5) and 8905(c)(2)(B) of title 5, United States Code, are amended by striking 22 each place it appears and inserting 30. 
(b)Effective dateThe amendments made by subsection (a)— 
(1)shall take effect as of the first day of the first contract year beginning at least 12 months after the date of the enactment of this Act, except as provided in paragraph (2); and 
(2)shall be implemented by the Office of Personnel Management in a manner so as to provide for a period of notice and open enrollment (before the start of the first contract year referred to in paragraph (1)) for individuals affected by this section. 
(c)Savings provision 
(1)In generalNothing in this section shall, in the case of any individual who (if this section had not been enacted) would or might otherwise have been eligible for continued coverage under section 8905a of title 5, United States Code, based on a qualifying event preceding the start of the first contract year referred to in subsection (b)(1), be considered to require the discontinuation of any such coverage (or the disqualification of such individual for any such coverage) if such coverage is (or would be) based, in whole or in part, on such event. 
(2)Qualifying event definedFor purposes of this subsection, the term qualifying event means, with respect to an individual, any event the occurrence of which would make such individual eligible for continued coverage under section 8905a of title 5, United States Code (as last in effect before the start of the first contract year referred to in subsection (b)(1)) by virtue of satisfying the condition described in subsection (b)(2)(A) of such section (as then in effect). 
 
